SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1294
CA 11-01374
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


RAY ROBINSON, INDIVIDUALLY AND AS PARENT AND
NATURAL GUARDIAN OF RAYSHAWN ROBINSON,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

RODNEY JOHNSON, JR., DEFENDANT-RESPONDENT.


ANDREWS, BERNSTEIN & MARANTO, LLP, BUFFALO (ANDREW J. CONNELLY OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

THOMAS P. DURKIN, ROCHESTER, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered October 8, 2010 in a personal injury action. The
order granted defendant’s motion for summary judgment dismissing
plaintiff’s complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court